U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI 48609 (Address of principal executive offices) (248) 750-1015 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of July 15, 2015, there were 57,698,000 shares of common stock, par value $0.0001, issued and outstanding. HPIL HOLDING FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Unaudited Condensed Consolidated Financial Statements 1 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3 Quantitative and Qualitative Disclosures About Market Risk 15 Item4 Controls and Procedures 15 PART II – OTHER INFORMATION Item1 Legal Proceedings 16 Item1A Risk Factors 16 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 16 Item3 Defaults Upon Senior Securities 16 Item4 Mine Safety Disclosures 16 Item5 Other Information 16 Item6 Exhibits 17 Signatures 18 i PART IFINANCIAL INFORMATION Item 1. Financial Statements. HPIL Holding UNAUDITED CONDENSED CONSOLIDATED INTERIM BALANCE SHEETS (Expressed in US Dollars) As of As of June 30, December 31, ASSETS Current Assets: Cash $ 81,715 $ 445,069 Inventory 44,480 - Advances to related parties (note 5) 183,605 - Prepaid expenses (note 5) 6,200 17,221 Total current assets 316,000 462,290 Equipment 299,765 299,765 Investment in affiliate 10,906 15,933 Brand license (note 6) 6,805,600 6,805,600 Patents 1 1 Advances to related parties (note 5) - 241,746 Total other assets 7,116,272 7,363,045 Total assets $ 7,432,272 $ 7,825,335 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ 22,000 $ 43,635 Total current liabilities 22,000 43,635 Stockholders’ Equity Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; nil issued and outstanding at June 30, 2015, and December 31, 2014. - - Preferred stock, series 1, class P-2 par value $7.00; 75,000,000 shares authorized; nil issued and outstanding at June 30, 2015 and December 31, 2014. - - Common stock par value $0.0001; 400,000,000 shares authorized; 57,698,000 issued and outstanding at June 30, 2015 and December 31, 2014. (note 3) 5,770 5,770 Additional paid-in capital 10,314,563 10,314,563 Accumulated deficit (2,910,061) (2,538,633) Total Stockholders’ Equity 7,410,272 7,781,700 Total Liabilities and Stockholders' Equity $ 7,432,272 $ 7,825,335 Going Concern (note 1) Commitments (note 7) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. 1 HPIL Holding UNAUDITED CONDENSED CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS (Expressed in US Dollars) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, June 30, June 30, June 30, Consulting revenue (note 4) $ - $ 30,000 $ 35,000 $ 30,000 Expenses: General and administrative 213,063 162,116 358,852 295,144 Research & development 17,544 - 42,549 - Equity loss in unconsolidated affiliate - 3,765 5,027 3,765 Total expenses 230,607 165,881 406,428 298,909 Net loss (230,607) (135,881) (371,428) (268,909) Preferred dividend from beneficial conversion feature - (66,000) - (66,000) Net loss available to common shareholders $ (230,607) $ (201,881) $ (371,428) $ (334,909) Common shares Outstanding - Basic and diluted 57,698,000 56,896,000 57,698,000 56,896,000 Net loss per common shares Outstanding - Basic and diluted $ (0.004) $ (0.004) $ (0.006) $ (0.006) T he accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. 2 HPIL Holding UNAUDITED CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Expressed in US Dollars) For the Six For the Six Months Ended Months Ended June 30, June 30, OPERATING ACTIVITIES: Net loss $ (371,428) $ (268,909) Adjustment for non-cash item: Equity loss from unconsolidated affiliate 5,027 3,765 Adjustments for changes in working capital: Inventory (44,480) - Advances settled in exchange for inventory 58,141 - Prepaid expenses 11,021 (5,000) Accounts payable and accrued expenses (21,635) (35,801) NET CASH USED IN OPERATING ACTIVITIES (363,354) (305,945) INVESTING ACTIVITIES: Net repayment from related parties - 8,164 Expenditures for equipment - (24,194) NET CASH USED IN INVESTING ACTIVITIES: - (16,030) FINANCING ACTIVITIES: Proceeds from issuance of preferred stock - 349,975 NET CASH PROVIDED BYFINANCING ACTIVITIES: - 349,975 NET (DECREASE) INCREASE IN CASH (363,354) 28,000 CASH - BEGINNING OF PERIOD 445,069 401,723 CASH - END OF PERIOD $ 81,715 $ 429,723 The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. 3 NOTES TO UNAUDITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 NOTE 1 – NATURE OF BUSINESS, BASIS OF PRESENTATION AND GOING CONCERN Nature of Operations and Going Concern HPIL Holding ( referred to in this report as “HPIL”, the “Company”, “us”, “our” or “we”) (formerly Trim Holding Group) was incorporated on February 17, 2004 in the state of Delaware under the name TNT Designs, Inc. A substantial part of the Company’s activities were involved in developing a business plan to market and distribute fashion products. On June 16, 2009, the majority interest in the Company was purchased in a private agreement by Mr. Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, the Company merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Company’s management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile of the Company from Delaware to Nevada where Trim Nevada, Inc. was incorporated. Each outstanding share of TNT Designs, Inc. was automatically converted into one share of the common stock of Trim Nevada, Inc. Pursuant to the merger, the Company changed its name from TNT Designs, Inc. to Trim Holding Group and announced the change in the Company’s business focus to health care and environmental quality sectors. Afterwards the Company determined it no longer needed its inactive subsidiaries, and as such, all three subsidiaries were dissolved. On May 21, 2012, the Company changed its name to HPIL Holding. HPIL Holding intends that its main activity will be in the business of investing in differing business sectors. To begin the implementation of the business plan, on September 10, 2012, the Company organized six new subsidiary companies. Each of these subsidiary companies was wholly (100%) owned by the Company. The names of the new subsidiary companies were HPIL HEALTHCARE Inc., HPIL ENERGYTECH Inc., HPIL WORLDFOOD Inc., HPIL REAL ESTATE Inc., HPIL GLOBALCOM Inc. and HPIL ART&CULTURE Inc. (collectively, the “Subsidiaries” and, each individually a “Subsidiary”) These companies were organized to implement the various growth strategies of the Company. On May 27, 2015, the Company entered into a Plan of Merger (the “Plan of Merger”) with its Subsidiaries in an effort to consolidate and simplify the Company’s operations and accounting practices. In accordance with the Plan of Merger, Articles of Merger were completed, executed, and filed with the Nevada Secretary of State making the merger effective as of May 28, 2015 (the “Merger Effective Date”). Pursuant to the terms of the Plan of Merger, as of the Merger Effective Date, all shares of each Subsidiary were canceled and each Subsidiary merged with and into the Company and ceased to exist, with the Company remaining as the sole surviving entity. As a result of the merger, the Company is the successor to all rights and obligations of each of the Subsidiaries. We do not expect the merger to materially affect our business plan or the Company’s continued pursuit thereof. The concentration of the Company has become the development of the IFLOR Business to produce a “Massage Vibrator for the Relief of Aches and Pain” product, the IFLOR Stimulating Massage Device (the “IFLOR Device”) . The Company is in the process of completing production of IFLOR Device - Standard Version samples and packaging mock ups in connection with the Product Reseller Agreement (as defined in Note 7). During December 2014, the Company began the study and development of the IFLOR Device - Plus Version, and the Company expects to begin design, molding, product samples and packaging mock ups for marketing testing during 2015. Due to various circumstances, such as the unknown definitive completion date of product sample manufacturing and ongoing evaluations being conducted by the Company regarding our prior marketing efforts, expected product demand, product manufacturing and rollout schedules, the Company cannot currently determine with confidence when the Company expects to commence operations with respect to production of the IFLOR Device. As of June 30, 2015, the Company has yet to commence substantial operations.
